DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third office action on the merits in response to the above identified patent application filed on 01/28/2019. Applicant has amended claims 1 and 15. Claims 8-14 remain withdrawn. Claims 1-5, 7, and 15-19 are pending and examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  in lines 13 and 14, "the auxiliary injection system" is believed to be in error for --the auxiliary air injection system--.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kraft (US 2016/0131031 A1 - hereinafter referred to as "Kraft '031"), in view of Kraft (US 2014/0373551 A1 - hereinafter referred to as "Kraft '551").
Regarding claim 1, Kraft ‘031 teaches (Figure 3) a method of reducing start time of an auxiliary air injection system (all elements to the left of auxiliary air injection valve 111) on a gas turbine engine (1), the method comprising:
operating the gas turbine engine (1) having a compressor (10), a compressor discharge plenum (14), a combustor (12), and a turbine (16);
compressing air with an auxiliary air compressor (72) to a pressure higher than that of the compressor discharge plenum (the air being injected to element 14 must be at a higher pressure than element 14);
storing the compressed air of the auxiliary air compressor (72) in a storage tank (75);

injecting the hot compressed air from the storage tank (75) at a flow rate into the gas turbine engine (1) sufficient to increase the power output of a gas turbine power plant, for a period of time (p. [0022], ll. 1-3: “the flow of air from the high pressure air storage system is injected into the gas turbine engine to increase power output from the engine”);
operating the auxiliary injection system during the period of time by generating a second flow of hot compressed air (118) with the auxiliary injection system; and,
reducing the flow of the hot compressed air from the storage tank (75) to the gas turbine engine (1) while simultaneously increasing the second flow of hot compressed air (118) from the auxiliary air injection system to the gas turbine engine (1), after the period of time has expired (p. [0031] discusses delivering “approximately 12 lb/sec of 600 F, 220 psi air to the gas turbine engine continuously”, “the high pressure air storage system also needs to be able to deliver 12 lb/sec of 600 F, 220 psi air for 2 minutes”, and “deliver the stored air to the gas turbine engine and the power output from the gas turbine is increased virtually instantaneously while the auxiliary source of compressed air is brought on line and provides a continual source of compressed air”. Since the 12 lb/sec flowrate to the gas turbine engine must be maintained at all times, the 12 lb/sec flowrate from the storage tank 75 must be reduced when the auxiliary source of compressed air is brought on line).
However, Kraft ‘031 does not teach routing the second flow of hot compressed air only to atmosphere during the period of time.
Kraft ‘551 teaches (Figure 9) a similar auxiliary air injection system (100), wherein a second flow of hot compressed air (118) is routed only to atmosphere (via blow off valve 182 and/or vent valve 163 – see also p. [0096], ll. 15-18: “The compressed air 117 can be discharged through the blow off valve (BOV) 182 into pipe 162 which discharges the air to atmosphere through a silencer 161”) during start-up 100… Additionally, during this time, the BOV 182 is open and the VV 163 and ICV 184 are closed”).
Additionally, Kraft ‘551 teaches (p. [0113], ll. 10-12) “the BOV 182 can be partially or fully closed and the VV 163 can be adjusted to develop any pressure desired”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kraft ‘031 by including a blow off valve or vent valve within the auxiliary air injection system such that the second flow of hot compressed air is routed only to atmosphere during the period of time, in order to allow what small flow is generated during start up to bypass the recuperator, allowing the recuperator to start-up quickly, and to allow the air injection system to demonstrate full pressure and temperature prior to each injection which increases the reliability of the system, as taught by Kraft ‘551 (p. [0113], ll. 6-8 and 16-19).
Regarding claim 2, Kraft ‘031, in view of Kraft ‘551, teaches the invention as claimed and as discussed above for claim 1, and Kraft ‘031 further teaches (Figure 3) the flow of the hot compressed air from the storage tank (75) is reduced and the second flow of hot compressed air (118) from the auxiliary air injection system (all elements to the left of auxiliary air injection valve 111) is increased in such a way to deliver a constant mass flow of compressed air from a combination of the storage tank (75) and the auxiliary air injection system to the gas turbine engine (1) – (p. [0031] discusses delivering “approximately 12 lb/sec of 600 F, 220 psi air to the gas turbine engine continuously”, “the high pressure air storage system also needs to be able to deliver 12 lb/sec of 600 F, 220 psi air for 2 minutes”, and “deliver the stored air to the gas turbine engine and the power output from the gas turbine is increased virtually instantaneously while the auxiliary source of compressed air is brought on line and provides a continual source of compressed air”. Since the 12 lb/sec flowrate to the gas turbine engine must be maintained at all times, the 12 lb/sec flowrate from the storage tank 75 must be reduced when the auxiliary source of compressed air is brought on line).
Regarding claim 3, Kraft ‘031, in view of Kraft ‘551, teaches the invention as claimed and as discussed above for claim 1, and Kraft ‘031 further teaches (Figure 3) a rate of the hot compressed air initially flowing from the storage tank (75) is at approximately a rate of the compressed air being delivered from the auxiliary air compressor (72) – (p. [0029], ll. 8-11: “By combining the storage and continuous generation of the air that is injected into the gas turbine, the process can be initiated in less than one second and then sustained indefinitely.” Since the process of injecting air from the storage is sustained indefinitely, the rate of air flowing out of the storage must be approximately equal to the rate of air flowing into the storage at a given point in time).
Regarding claim 4, Kraft ‘031, in view of Kraft ‘551, teaches the invention as claimed and as discussed above for claim 1, and Kraft ‘031 further teaches the storage tank is heated with an electrical resistor heat source.
However, Kraft ‘031, in view of Kraft ‘551, does not teach that the electrical resistor heat source is located within the storage tank.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kraft ‘031, in view of Kraft ‘551, by relocating the electrical resistor heat source to be within the storage tank, since it has been held that mere relocation of an element would not have modified the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). MPEP 2144.04 (VI-C). In this case, relocating the electrical resistor inside the tank prevents heating losses of the resistor to the environment, thus improving the efficiency of the cycle as whole.
Regarding claim 5, Kraft ‘031, in view of Kraft ‘551, teaches the invention as claimed and as discussed above for claim 1, and Kraft ‘031 further teaches (Figure 3) the storage tank (75) is heated with an electrical resistor heat source (73) located on an exterior (as shown by the arrow of 73) of the storage tank (75).
Regarding claim 7, Kraft ‘031, in view of Kraft ‘551, teaches the invention as claimed and as discussed above for claim 1, and Kraft ‘031 further teaches (Figure 3) a pressure of the hot compressed air in the storage tank (75) is more than five times greater than pressure of compressed air in the compressor discharge plenum (14) – (p. [0031] teaches a storage pressure of 3600 psi in the storage tanks, and delivering air at 220 psi to the gas turbine engine. Since the compressor discharge plenum must be at a pressure lower than 220 psi in order to receive this higher pressure air, the pressure of air in the storage tank is at least 16 times greater than a pressure of air in the compressor discharge plenum).
Regarding claim 15, Kraft ‘031 teaches (Figure 3) a supplemental air supply system (300) for a gas turbine engine (1) comprising:
a compressor (10), a compressor discharge plenum (14), a combustor (12), and a turbine (16) fluidly connected to each other;
an air injection system (all elements to the left of auxiliary air injection valve 111) in selective communication (via valves 60 and 111) with the compressor discharge plenum (14) via a first valve (111) and a second valve (60) downstream the first valve (111); and
an auxiliary air compressor (72) in fluid communication with a storage tank (75), where the storage tank is in selective communication (via valves 60 and 76) with the gas turbine engine (1) via the second valve (60);
wherein, in a start up mode, the storage tank (75) provides a second flow of compressed air to the gas turbine engine (1) while the second valve (60) is open; and
the first valve (111) separates the first flow of compressed air (118) from the second flow of compressed air when closed.
However, Kraft ‘031 does not teach that the air injection system is in selective communication with atmosphere via a third valve such that the air injection system routes a first flow of compressed air to atmosphere while the first valve is closed and the third valve is open.
Kraft ‘551 teaches (Figure 9) a similar air injection system (100) that is in selective communication with atmosphere (p. [0096], ll. 15-18: “The compressed air 117 can be discharged through the blow off valve (BOV) 182 into pipe 162 which discharges the air to atmosphere through a silencer 161”) via a third valve (blow off valve 182 and/or vent valve 163) such that the air injection system (100) routes a first flow of compressed air (118) to atmosphere (161) while the first valve (184) is closed and the third valve (182 and/or 163) is open (p. [0113], ll. 1-6: “In order to start the TPM 100… Additionally, during this time, the BOV 182 is open and the VV 163 and ICV 184 are closed”).
Additionally, Kraft ‘551 teaches (p. [0113], ll. 10-12) “the BOV 182 can be partially or fully closed and the VV 163 can be adjusted to develop any pressure desired”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kraft ‘031 by including a blow off valve or vent valve within the auxiliary air injection system such that that the air injection system routes a first flow of compressed air to atmosphere while the first valve is closed and the third valve is open, in order to allow what small flow is generated during start up to bypass the recuperator, allowing the recuperator to start-up quickly, and to allow the air injection system to demonstrate full pressure and temperature prior to each injection which increases the reliability of the system, as taught by Kraft ‘551 (p. [0113], ll. 6-8 and 16-19).
Regarding claim 16, Kraft ‘031, in view of Kraft ‘551, teaches the invention as claimed and as discussed above for claim 15, and Kraft ‘031 further teaches (Figure 3) one or more valves (76) further regulating flow of the second flow of compressed air from the storage tank (75).
Regarding claim 17, Kraft ‘031, in view of Kraft ‘551, teaches the invention as claimed and as discussed above for claim 15, and Kraft ‘031 further teaches (Figure 3) the second flow of compressed 
Regarding claim 18, Kraft ‘031, in view of Kraft ‘551, teaches the invention as claimed and as discussed above for claim 15, and Kraft ‘031 further teaches (Figure 3) the second flow of compressed air from the storage tank (after leaving air injection valve 60) is heated with heat (preheated by a flow of compressed air from the CDC 14 – see p. [0022], ll. 9-12) from the gas turbine engine (1) before the second flow of compressed air is injected into the gas turbine engine (1) – (emphasis on “preheated”).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kraft (U.S. 2016/0131031 A1 - hereinafter referred to as "Kraft '031"), in view of Kraft (US 2014/0373551 A1 - hereinafter referred to as "Kraft '551"), and in further view of Kim (U.S. 2017/0016395 A1).
Regarding claim 19, Kraft ‘031, in view of Kraft ‘551, teaches the invention as claimed and as discussed above for claim 15, except for the auxiliary air compressor being electrically driven.
Kim teaches (Figure 1) a similar supplemental air supply system comprising an auxiliary air compressor (108), wherein the auxiliary air compressor (108) is electrically driven (via electric motor 110) – (see also p. [0020], ll. 11-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the auxiliary air compressor of Kraft ‘031, in view of Kraft ‘551, with an auxiliary air compressor that is electrically driven by an electric motor, because it has been held that a simple substitution of one known element (in this case, the auxiliary air compressor that is electrically driven by an electric motor, as taught by Kim) for another (in this case, the auxiliary air compressor of Kraft ‘031, in view of Kraft ‘551) to obtain predictable results (in this case, to drive an auxiliary air compressor) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B).

Response to Arguments
Applicant’s arguments, see Section II, pgs. 7-9 of "REMARKS", filed May 26, 2021, with respect to the new matter rejection of claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 1-5 and 7 has been withdrawn.
Applicant’s arguments of the prior art rejections with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely solely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741